Citation Nr: 0716516	
Decision Date: 06/05/07    Archive Date: 06/18/07

DOCKET NO.  04-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty from April 1966 to November 1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania which determined that new and 
material evidence had not been received regarding claims for 
service connection for left ankle and left knee disabilities.  

The Board has determined that the issue concerning service 
connection for a left ankle disability should be reviewed on 
a de novo basis.  In September 1984, the veteran, in 
pertinent part, filed a claim for service connection for a 
right ankle disability.  In a May 1985 rating action, the RO 
noted that during service, the veteran received treatment for 
a left ankle disability.  Later that month, the veteran was 
notified that the evidence did not establish service 
connection for several disabilities to include a left ankle 
disability.  As the veteran did not claim service connection 
for a left ankle disability, the legal effect of finality 
cannot be assigned to this rating action in regards to the 
left ankle disability.  Essentially, there is no 
responsibility to disagree with a decision for which one had 
not filled a claim.

In statements received in a May and July 1985, the veteran 
indicated that his injury was to the left knee and not to the 
left ankle.  However, in a statement received in January 
1987, he indicated that he did receive an injury to the left 
ankle.  In March 1987, he was notified that new and material 
evidence the RO had not been received reopen a claim for a 
right ankle disability.  

In December 1992, the veteran resubmitted a claim for an 
ankle disability; however, he did not specify which ankle.  
Regardless, the veteran did not submit the requisite 
information and the claim was considered abandoned.  

The RO received the current claim for a left ankle disability 
in November 2003.  In January 2004, the veteran was notified 
that he had not submitted new and material evidence for 
service connection for a left ankle disability.  In the 
January 2004 rating action, the RO noted that in September 
1998, service connection had been denied for a left ankle 
disability.  However, the September 1998 rating action 
pertained to a right ankle disability.  Therefore, the Board 
will review the issue regarding service connection for a left 
ankle disability on a de novo basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claim for whether new and material evidence 
has been received to reopen the claim for a left knee 
disability, the Board finds that a remand is necessary.  In 
reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify an appellant 
of the evidence and information that is necessary to both 
reopen a claim and to establish entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The VCAA letter sent to the veteran in 
November 2003 did not meet the requirements of Kent.  On 
remand, the veteran should be given appropriate notice with 
regard to his application to reopen the claim of entitlement 
to service connection for a left knee disability.  

The service medical records show that the veteran received 
treatment for a left ankle injury.  Current medical records 
show degenerative changes involving the left ankle.  In light 
of the veteran's medical history, further examination and 
opinion would be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice letter 
must describe the elements necessary to 
establish service connection for the left 
knee disability, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient 
in the previous denial.  See Kent, supra.

2.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of all VA 
and non-VA health providers who have 
provided recent treatment for his left 
ankle and left knee disabilities.  

3.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of the left ankle disability.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the significance of the 
inservice treatment for a left ankle 
injury.  The examiner should provide 
opinion as to whether it is at least as 
likely as not (that is, a probability of 
50 percent or better) that any current 
left ankle disability was incurred during 
his military service.  If this cannot be 
medically determined without resorting to 
mere conjecture, this should be commented 
upon in the report.  The examiner should 
provide a rationale for all opinions 
expressed.  

4.  The case should then be reviewed by 
the RO/AMC, with reference to new 
documents and physical findings, as 
appropriate.  If any benefits remain 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



